Exhibit 10.1

 

ISLE OF CAPRI CASINOS, INC. EMPLOYMENT AGREEMENT

Compliance Addendum - Code Section 409A

 

Executive (“Executive”): James B. Perry

 

Effective Date of Employment Agreement: March 10, 2008

 

Effective Date of This Addendum: January 1, 2009

 

Isle of Capri Casinos, Inc., a corporation organized and existing under the laws
of the State of Delaware (the “Company”), previously entered into an Employment
Agreement with Executive dated the date set forth above (the “Agreement”),
providing for, among other things, the payment or provision of certain amounts
and benefits now subject to Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).  This Addendum is intended to comply with the
provisions of Code Section 409A and the final regulations promulgated thereunder
and is to be interpreted and construed in a manner consistent with such intent. 
To the extent the provisions of this Addendum are inconsistent with the
provisions of the Agreement, the terms of this Addendum shall govern.

 

1.                                       Definitions.  Capitalized terms used in
this Addendum shall have the meanings ascribed to them in the Agreement, except:

 

a.                                       For all purposes under the Agreement,
the term “Disability” or “Disabled” shall mean that Executive by reason of a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than 12 months
(i) has been receiving income replacement benefits for a period of not less than
three months under a separate long-term disability plan or policy maintained by
the Company or an affiliate thereof, or (ii) is unable to engage in any
substantial gainful employment.

 

b.                                      For all purposes under the Agreement,
the term “Termination of Employment” or words of similar import shall mean the
later of the date on which (i) Executive’s employment with the Company and its
affiliates ceases, or (ii) the Company and Executive reasonably anticipate that
Executive will perform no further services for the Company and its affiliates,
whether as a common law employee or independent contractor.  Notwithstanding the
foregoing, Executive may be deemed to incur a Termination of Employment if he
continues to provide services to the Company or an affiliate, whether as an
employee or an independent contractor, provided such services are not more than
20% of the average level of services performed by such Executive during the
immediately preceding 36-month period.

 

c.                                       The status of Executive as a “Specified
Employee” shall be determined in accordance with the provisions of Code
Section 409A and shall mean that as of his Separation Date, Executive is a “key
employee” of the Company or an affiliate within the meaning of Code
Section 416(i), (ii), or (iii), but determined without regard to paragraph
(i)(5) thereof.  If Executive satisfies such requirements as of a December 31st,
he shall be considered a Specified Employee hereunder during the 12-month period
commencing on the immediately following April 1st.

 

2.                                       Specified Employee Delay.  If Executive
is a Specified Employee as of his Termination of Employment, then any payment
due to Executive on account of such termination shall be made or commence as of
the first business day of the calendar month following such termination, to the
extent then permitted under Code Section 409A.  Any such payment shall be made
in the form prescribed in the Agreement.  Otherwise, payment shall be made at
the time or times and in the form prescribed under the Agreement.  Any payment
required to be delayed as provided in the Agreement, shall be made without
liability for interest or other loss of investment opportunity.

 

3.                                       Payments. Any provision of the
Agreement purporting to provide to the Board of Directors the discretionary
authority to determine the time or times of payment thereunder shall be void and
of no effect.

 

4.                                       Reimbursements.  Any reimbursement due
to Executive under the Agreement, including business expense reimbursements
under Section 2d thereof, shall be subject to the following special rules:

 

--------------------------------------------------------------------------------


 

a.                                       Executive shall claim reimbursement not
later than 90 days after the end of the calendar year in which the expense
giving rise to such claim for reimbursement is incurred.

 

b.                                      The Company shall promptly pay or
reimburse such proper expenses upon receipt of such information and supporting
documentation as it may reasonably request, but not later than December 31st of
the calendar year following the calendar year in which such expenses are
incurred.

 

c.                                       Any claim for reimbursement provided
under the Agreement shall be made no later than two years after Executive’s date
of death, at which time the Company’s obligations to reimburse under the
Agreement shall be extinguished.

 

5.                                       Continuation of Benefits.   In lieu of
the continuation of Executive’s coverage under the Company’s welfare plans
described in Sections 3(a)(ii) and 4(b) of the Agreement, the following shall
apply:

 

a.                                       During the period described in
Section 3(a)(ii) or 4(b), as the case may be, following Executive’s Termination
of Employment, Executive shall receive continuation coverage for herself and his
spouse and dependents under the Company’s major medical, dental and vision plans
(collectively, the “Medical Plan”), at Executive’s sole expense, consistent with
the level of coverage otherwise in effect as of his Termination Date; provided
that such coverage shall earlier cease in the event Executive, his spouse or
dependents, as the case may be, obtains alternative group coverage during such
period (the “Continuation Period”);

 

b.                                      During the Continuation Period, the
Company shall provide to Executive an amount such that, after the payment of all
income and employment taxes due with respect to such amount, there remains an
amount equal to the Company’s premium contribution paid with respect to its
active employees for the level of coverage provided to Executive and his spouse
and dependents under the Medical Plan during such period; and

 

c.                                       Nothing contained herein shall be
deemed to offset or otherwise limit the period of continuation coverage
otherwise available to Executive and his spouse or dependents under Code
Section 4980B, which shall be deemed to commence following the end of the
Continuation Period and shall be provided at Executive’s sole expense.

 

This Compliance Addendum was executed in multiple counterparts, each of which
has been deemed an original, as of the dates set forth below, to be effective as
provided above.

 

Executive:

 

Isle of Capri Casinos, Inc.:

 

 

 

 

 

 

/s/ James B. Perry

 

By:

/s/ Ronald Burgess

 

 

 

Date: December 29, 2008

 

Title:

Senior Vice President, Human Resources

 

 

 

 

 

Date:

December 30, 2008

 

2

--------------------------------------------------------------------------------